DETAILED ACTION
Claims 1-16 and 18-21 are pending in the application. Claim 17 has been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 10, filed 06/15/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
3.  	Claims 1-16 and 18-21 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
 “An image sensor, comprising: 
a pixel array including a plurality of first pixels and a plurality of second pixels,
wherein each pixel of the plurality of first pixels and the plurality of second pixels includes a microlens, a plurality of photodiodes spaced apart from each other in at least one of a first direction and a second direction perpendicular to the first direction, and a plurality of transfer transistors, and 
wherein each of the plurality of transfer transistors is connected to a respective one of the plurality of photodiodes; 
a sampling circuit configured to detect a reset voltage and a pixel voltage from the plurality of first pixels and the plurality of second pixels, and to output a difference between the reset voltage and the pixel voltage as an analog signal; 
an analog-to-digital converter configured to compare the analog signal with a ramp voltage, to convert a result of the comparison into a digital signal, and to output the digital signal as image data; and 
a signal processing circuit configured to generate an image using the image data, 
wherein each pixel of the plurality of first pixels includes a first conductivity-type well separating the plurality of photodiodes and having impurities of a first conductivity-type, 
wherein the plurality of photodiodes have impurities of a second conductivity-type different from the first conductivity-type, 
wherein each pixel of the plurality of second pixels includes a second conductivity-type well separating the plurality of photodiodes and having impurities of the second conductivity- type different from the first conductivity-type, and 
wherein a potential level of the second conductivity-type well is higher than a potential level of the first conductivity-type well.”

  	The closest prior art of record relied upon is Fujita et al (US 2021/0175269 A1), which discloses an image sensor comprising a pixel array having group of pixels covered by microlens as well as having a ramp signal generator and sampler for regulating the pixel output. However, the prior art of record, taken alone or in combination with another, fails to teach wherein each pixel of the plurality of first pixels includes a first conductivity-type well separating the plurality of photodiodes and having impurities of a first conductivity-type, wherein the plurality of photodiodes have impurities of a second conductivity-type different from the first conductivity-type, wherein each pixel of the plurality of second pixels includes a second conductivity-type well separating the plurality of photodiodes and having impurities of the second conductivity- type different from the first conductivity-type, and wherein a potential level of the second conductivity-type well is higher than a potential level of the first conductivity-type well.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697          


/LIN YE/Supervisory Patent Examiner, Art Unit 2697